DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2021 has been entered.

Response to Arguments
Applicant’s arguments, see “remarks”, filed 09 November 2021, with respect to claims 1-10 have been fully considered and are persuasive.  The Final Rejection of 31 August has been withdrawn. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the prior art Sawada et al. (US pgPub 2010/0084567) teaches most of the limitations of claims 1 and commensurate limitations in claim 8.  
However, Sawada et al. teaches a separate current supply ([0087]) for each coil.  Therefore, prior art fails to disclose or reasonably suggest:
“wherein a series combination of the first coil and the third coil, a series combination of the fourth coil and the sixth coil, and a series combination of the second 
“wherein a series combination of the first coil, second coil, and third coil and a series combination of the fourth coil, fifth coil, and sixth coil are connected in parallel with the power supply” as required by and in combination with the limitations of claim 8.
Claims 2-7 and 9-10 are allowed by virtue of their dependencies on respective independent claims 1 and 8.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881